DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 12, 2021.  These drawings are accepted.

Response to Arguments
Applicant’s amendment to the drawings, specification, and claim 14, have overcome the prior 112 rejection and drawing objections.  The examiner thanks Applicant for the complete and prompt corrections.
Applicant's arguments filed February 12, 2021 with respect the rejections have been fully considered but they are not persuasive. Applicant first argues on Page 11, that it is inappropriate for the office to apply the modification to the rib (15) because, “the alleged undulated rib of Figure is not part of a seal carrier segment 34, but rather is part of the blade track segment 140 of blade track 138.”  The office respectfully notes, Applicant has mischaracterized the two references and the language of L1.  A1 discloses a seal 7 that is the lowermost face of a structure the seal is formed directly on, which hangs via, flanges 11, and rests against flange 15 to support the seal.  L1’s “blade track” is a blade outer air seal.  This is abundantly clear in Figures 2 and 3, and Page 2, ¶22-23 which state the blade track is the innermost face of the turbine shroud which prevents fluid from passing over the blades, i.e. a blade outer air seal.   The undulations, are undulations in the radial and axial direction, of axial and radial flanges extending from the BACK of the seal structure, in the exact same manner as the radial and axial extending flanges (11, 15) of the seal of A1.  The office notes these are identical structures in their .
Next the Applicant argues there can be no reason for combination on Page 12, because, “it is not the change in radial height of the rib that provides the advantage but rather the “thickened and undulated vertically extending base wall (146A and 146B).  Respectfully the office disagrees, Figure 7, clearly shows the “H” being referenced in applicants cited section.  Respectfully, the H is in the radial direction, and as can be seen in Figure 7, for example, a variants in the radial height of the flange, corresponds to and results in a variance in the radial height of the axial projection.  One of ordinary skill would not see the advantageous undulation in height and width of the scalloped shapes structures, and only apply an undulation along one axis, to avoid reading upon Applicant’s claims.  One of ordinary skill would be motivated to provide the undulating structure clearly laid out in the Figure, which possesses a continually varying H along an R1 direction as stipulated in the cited section.  Even where the office to assume arguendo the Applicant was right and the teaching was only to change the radial height of the radially projecting rib, if its height changed the axial projection from it MUST change in height as well as clearly shown in Figure 7. On Page 12, Applicant returns to arguing that the blade track is to engage carrier segments and thus no reason to modify the shoulder 15 of the seal.  The office respectfully disagrees, firstly the only aspect of the undulation which is alleged to be critical to the carrier aspect, is under ¶48, where it is alleged undulations may help to “locate the segment.”  The stiffening feature is advantageous to all projecting flanges in a turbine system of A1, in particular a structure (13) and its rib (15) which bear against the back side of the blade inner ring (1), and upwards against the shoulder carved into 1, which 15 can abut.  As these features form the backwards extending of the seal segment in isolation, they must be stiff, to prevent undue strain and wear on the back seal half (7). 
Applicant has not presented additional arguments against the remaining claims other than those above, which the office has found unpersuasive for the above listed reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 25-26, 32-33, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0132124 to Albers et al. (A1) in view of US 2017/0298777 to Lamusga (L1).

In Re Claim 14:
A1 teaches:
	A sealing ring(3) comprising:
	A plurality of ring segments, wherein each ring segment extends circumferentially and has a first axial edge and a second axial edge, wherein each ring segment includes: [Figures 6 shows two successive segments, and Figure 2 show for example, each seal having a right(first) and left(second) (down and upstream) axial edges.]
	A continuous radial flange(13) extending circumferentially along said ring segment from one circumferential end face to the other circumferential end face of the ring segment; 
	An axial rib(15) between said first axial edge and said second axial edge, projecting axially from the radial flange in a direction away from the first axial edge and towards the second axial edge, the 
	A seal(7) on an inwardly facing side of each ring segment. [Figure 1 shows the seal.  Page 3, ¶52-57 discloses multiple ring segments, the shoulder of the carrier segment, the abradeable seal, etc.]

A1 does not teach:
	The axial rib varies in a radial height continuously in the circumferential direction.

L1 teaches:
	The connecting axial rib, attached to a radial rib, is provided in a continuously varying undulation such as seen in Figure 7.  This permits the attachment to be stiffened, increasing the stress this system can withstand during operation, by engaging the carrier brackets.  [Page 4, ¶46-48, Figure 7 for modified embodiment, and Figures 3 and 4 for the more generalized undulation.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 such that the axial rib for affixing the flange as a hook, was continuously varying in an undulation as taught by L1, for the purpose of providing a stronger stress resistance in the attachment during operation of the turbine.  This would yield the limitation of a continuously varying radial height of the axial rib.

In Re Claims 16, 25-26, 32-33, and 35-40:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 14, wherein:

	(Claim 25) at least two ring segments are arranged in succession in the circumferential direction. [A1, Figure 7 shows at least two segments adjacent each other.] 
	(Claim 26) at least two facing end faces of circumferentially successive ring segments have different profiles. [A1 Figures 2 and 3 show related faces of two segments, and Figure 7 shows the overlap between the two differing faces.]
	(Claim 32) the sealing ring varies in the circumferential direction at separation points defined by end faces of the ring segments. [A1 Figures 2 and 3 show related faces of two segments, and Figure 7 shows the overlap between the two differing faces.]
	(Claim 33) an assembly for a turbomachine, the assembly comprising a stator ring(A1, 1) and stator vanes(A1, 5) arranged on the stator ring; and to which at least one sealing ring as recited in claim 14, is detachably, interlockingly, or frictionally attached. [A1, Page 3, ¶52-54.]
	(Claim 35) wherein the sealing ring is attached on an opposite side. [A1, Figures 1 and 7, show the sealing ring(3) is on an opposite side of the stator vanes(5).
	(Claim 36) the stator ring has at least two stator ring segments arranged in succession in the circumferential direction, and wherein in the circumferential direction at least one of the circumferential end faces of a stator ring segment and one of the circumferential end faces of an adjacent ring segment of the segmented sealing ring overlap one another partially.  [A1, Figure 7 shows, that an end face, of the sealing ring(15) overlaps the stator ring(1) at least partially. Further per Page 4, ¶63 there are two adjacent fixing ring segments, i.e. the stator ring.]
	(Claim 37) claim 36 the overlapping is radially to load against twisting. [A1, Figure 7 show an overlap in the radial direction between the stator ring segment and at least one sealing ring segment.].

	(Claim 39) a gas turbine comprising at least one turbine stage as recited in claim 38. [A1, Page 1, ¶3 discloses axial gas turbines.]
	(Claim 40) an aircraft engine comprising the gas turbine as recited in claim 39. [A1, Page 1, ¶15 discloses aircraft gas turbines.]
	
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and L1 as applied to claim 14 above, and further in view of US 4,521,496 to Sara (S1).

In Re Claim 18:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 16, wherein on each ring segment is a radial rib located in a circumferential groove between first and second axial edges, the radial rib projecting radially from the circumferential surface and extending circumferentially along said ring segment. [Figure 1 of A1 shows three radial ribs, the inner rib of sealing ring 3 being located in the circumferential groove formed by the other two outer ribs near the axial end faces. Figure 7 shows the rib extends around the surface circumferentially.]

A1 as modified does not teach:
	A pair of radial ribs disposed on the circumferential surface in the circumferential groove.

S1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 which is only has one radial rib in the inner groove includes a series of circumferentially extending ribs between the two axial end flanges as taught by S1, for the purpose of improving stiffness and stability of the sealing structure during formation and operation.  This would yield the limitation of a pair of ribs(S1, 12) in the circumferential groove formed by the axial end radial flanges of A1.

In Re Claim 19:
A1 as modified in claim 18 teaches:
	The sealing ring as recited in claim 18, wherein the circumferential groove includes an undercut. [A1, Figure 2 shows an undercut chamfer on axial rib(15) extending into the circumferential groove and further at least one radial rib in the center of the grid including an undercut forming an axial flange.] 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and L1 and S1 as applied to claim 18 above, and further in view of US 3,558,237 to Wall Jr. (W1) and US 5,483,792 to Czachor et al. (C1).

In Re Claim 20:
A1 as modified in claim 18 teaches:


A1 as modified does not teach:
	The ribs axial width varies in the circumferential direction.

W1 teaches:
	A known alternative method for supporting ribs, in particular variable radial ribs, can incorporate a series of bosses(79) for receiving bushings(81) at the ends of variable start nozzle vanes.  [Figure 5, Col. 4, ll. 43-73.]   The system is advantageous for permitting relative expansion, supporting the pivoting vanes and improved sealing between said vanes and supported inner sealing ring. [Col. 1, ll. 12-45.]  The pivoting vanes permit spherical bearings to accommodate thermal expansion, and permit control over the flow being delivered to the following nozzles. [Col. 3, ll.  0-6.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to consider an alternative inner sealing ring support for the stators, to use supportive bosses for receiving a spherical bearing and bushing supporting an inner turbine sealing ring around variable vanes, as taught by W1, for the purpose of permitting an improved thermal expansion, sealing system, and stabilizing feature for improved retention of stator vanes which can provide improved control over the turbine.  This would yield the limitation of circumferentially spaced supports disposed on a circumferential surface to radially retain bushings of a carrier of the sealing ring. 

C1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 as disclosed above, such that the ribs extending near and around the bosses of W1, for supporting ends of the vanes vary in a radial height and axial width continuously in a circumferential direction between bosses and ends of segments, as taught by C1, for the purpose of providing an improved strength and stiffness against loads, improved stress during thermal gradients, and extended fatigue life of the seal.  This teaches the circumferential ribs vary in the axial width and radial height in a circumferential direction. 

Claims 21-23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and L1 as applied to claim 14 above, and further in view of W1.

In Re Claim 21:
A1 as modified in claim 14 teaches:
	Sealing ring as claimed in claim 14. 

A1 as modified does not teach:


W1 teaches:
	A known alternative method for supporting ribs, in particular variable radial ribs, can incorporate a series of bosses(79) for receiving bushings(81) at the ends of variable start nozzle vanes.  [Figure 5, Col. 4, ll. 43-73.]   The system is advantageous for permitting relative expansion, supporting the pivoting vanes and improved sealing between said vanes and supported inner sealing ring. [Col. 1, ll. 12-45.]  The pivoting vanes permit spherical bearings to accommodate thermal expansion, and permit control over the flow being delivered to the following nozzles. [Col. 3, ll.  0-6.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to consider an alternative inner sealing ring support for the stators, to use supportive bosses for receiving a spherical bearing and bushing supporting an inner turbine sealing ring around variable vanes, as taught by W1, for the purpose of permitting an improved thermal expansion, sealing system, and stabilizing feature for improved retention of stator vanes which can provide improved control over the turbine.  This would yield the limitation of circumferentially spaced supports disposed on a circumferential surface to radially retain bushings of a carrier of the sealing ring. 

In Re Claims 22-23:
A1 as modified claim 21 teaches:
	The sealing ring as recited in claim 21, wherein:

	(Claim 23) claim 22, the circumferential groove includes an undercut. [A1, Figure 2 shows an undercut chamfer on axial rib(15) extending into the circumferential groove and further at least one radial rib in the center of the grid including an undercut forming an axial flange.]

In Re Claim 34:
A1 as modified in claim 14 teaches:
	Sealing ring as claimed in claim 33. 

A1 as modified is silent as to:
	The vanes are variable.

W1 teaches:
	A known alternative method for supporting ribs, in particular variable radial ribs, can incorporate a series of bosses(79) for receiving bushings(81) at the ends of variable start nozzle vanes.  [Figure 5, Col. 4, ll. 43-73.]   The system is advantageous for permitting relative expansion, supporting the pivoting vanes and improved sealing between said vanes and supported inner sealing ring. [Col. 1, ll. 12-45.]  The pivoting vanes permit spherical bearings to accommodate thermal expansion, and permit control over the flow being delivered to the following nozzles. [Col. 3, ll.  0-6.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to consider an alternative inner sealing ring support for the stators, to use supportive bosses for receiving a spherical bearing and bushing supporting an . 
	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1, L1, and W1 as applied to claim 18 above, and further in view of C1.

In Re Claim 24:
A1 as modified in claim 21 teaches:
	Sealing ring as claimed in claim 21, wherein, there is a circumferential groove on the circumferential surface along said ring segment with supports. 

A1 as modified does not teach:
	A pair of ribs disposed on the surface in the groove projecting radially and extending circumferentially wherein the rib has the supports. 

C1 teaches:
	The use of support ribs(72, 73) in the circumferential direction for controlling the stress and strain on the system between adjacent supports/bosses for supporting the ends of stator vanes. [Figure 2.]  These pairs of ribs include variance in the axial width and radial height, in a continuous linear manner such as shown in Figures 2, 3, 7, and 8. This provides enhanced the rails carry the stress in an idealized manner, to transmit loads through the circumferential structure and ensuring the annular members which connect to the struts are present. [Col. 5, line 49 - Col. 6, line 26.]   The stiffeners reduce 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 as disclosed above, such that there are pairs of ribs extending near and around the bosses of W1, for supporting ends of the vanes vary in a radial height and axial width continuously in a circumferential direction between bosses and ends of segments, as taught by C1, for the purpose of providing an improved strength and stiffness against loads, improved stress during thermal gradients, and extended fatigue life of the seal.  This teaches the pair of ribs having the bosses for support and extending circumferentially. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and L1 as modified in claim 14, and further in view of US 9,079,245 to Durocher et al. (D1).

In Re Claim 27:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 14, wherein at least one of the ring segments has at least two facing end faces of circumferentially successive ring segments. [Circumferential segments of rings have two circumferential ends faces as seen in A1, Figure 7 where two adjacent end faces meet.] 

A1 as modified is silent as to:
	Whether the respective ends of one segment have dissimilar dimensions or configurations. 

D1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing ring of A1 to include dissimilar opposing circumferential faces as taught by D1, for ring faces that meet adjacent ring faces for the purpose of improving sealing between adjacent shroud segments. This would yield the limitation of the end dimensions including opposing interlocking fits.

In Re Claim 28:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 26, wherein at least one of the ring segments has at least two facing end faces of circumferentially successive ring segments and further a pair of adjacent segments can be designated as sub-segments. [Circumferential segments of rings have two circumferential ends faces as seen in A1, Figure 7 where two adjacent end faces meet.] 

A1 as modified is silent as to:
	At least one axial end face has a projection in the circumferential direction engaging into a cutback of an end face of an adjacent one of the sub segments. 

D1 teaches:
	Opposing circumferential ends of sealing rings should have different profiles.  One end includes axial and radial projections(40, 40a, 40b, 40c) and opposing surface indents(38, 38a,38b, and 38c). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing ring of A1 to include dissimilar opposing circumferential faces as taught by D1, for ring faces that meet adjacent ring faces for the purpose of improving sealing between adjacent shroud segments. This would yield the limitation of a cutback(D1, 38) and overlap(D1, 40) of two relative faces as claimed.

Claims 29-31, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and L1 as applied to claim 14 above, and further in view of US 2016/0123160 to Strock et al. (S2).

In Re Claim 29:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 14, wherein, there is a seal.

A1 as modified claim 14 is silent as to:
	The type of seal, or partial honeycomb or integral.

S2 teaches:
	A desirable manner of applying ceramic based protective sealing, which can protect against abrasion or thermal resistance of the elements the method for being applied BAOS or turbine/vane sealing structures. [Page 1, ¶4-5 disclose ceramic layer uses.  Pages 2-3, ¶44 disclose regions the coating may be applied.]  The method includes forming a lattice of honeycomb structures, as a generative/additive manufactured process such as through selective laser disposition. [Page 3, ¶53-54, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to apply the seal of A1, using a generative manufacturing selective laser deposition of a partial honeycomb abradeable seal as taught by S2, for the purpose of providing a known manner of forming the seal with a predictable expectation of success and advantages of improved thickness, shape, and crack propagation of the protective coating, with a desirable and effective manufacturing method.  This would yield the limitation of partial honeycomb seal. [S2 Figure 4-7.]

In Re Claim 30:
L1 as modified in claim 29 teaches:
	The sealing ring as recited in claim 29, wherein the seal is an abradeable coating. [S2, Page 1, ¶4.]

In Re Claim 31:
A1 as modified in claim 14 teaches:
	The sealing ring as recited in claim 14, wherein, there is a seal.

A1 as modified claim 14 is silent as to:
	The manufacturing method of the seal, and it being in particular at least partially manufactured by a generative manufacturing process.

S2 teaches:
	A desirable manner of applying ceramic based protective sealing, which can protect against abrasion or thermal resistance of the elements the method for being applied BAOS or turbine/vane sealing structures. [Page 1, ¶4-5 disclose ceramic layer uses.  Pages 2-3, ¶44 disclose regions the coating may be applied.]  The method includes forming a lattice of honeycomb structures, as a generative/additive manufactured process such as through selective laser disposition. [Page 3, ¶53-54, Figures 4-6.] This particular method applies the feature of attaching a seal, which A1 is silent as to, and can provide it a simple additive method of desirable manufacturability and with more tolerance for application of the protective coating with varying thickness and shape and crack prorogation.  [Page 4, ¶56-58.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to apply the seal of A1, using a generative manufacturing selective laser deposition of a partial honeycomb abradeable seal as taught by S2, for the purpose of providing a known manner of forming the seal with a predictable expectation of success and advantages of improved thickness, shape, and crack propagation of the protective coating, with a desirable and effective manufacturing method.  This would yield the limitation of partial manufacture by generative manufacturing. [D2, Page 3, ¶53-54.]

In Re Claim 41:
A1 as modified in claim 14 teaches:
	A method for manufacturing the sealing ring as recited in claim 14.

A1 as modified claim 14 is silent as to:


S2 teaches:
	A desirable manner of applying ceramic based protective sealing, which can protect against abrasion or thermal resistance of the elements the method for being applied BAOS or turbine/vane sealing structures. [Page 1, ¶4-5 disclose ceramic layer uses.  Pages 2-3, ¶44 disclose regions the coating may be applied.]  The method includes forming a lattice of honeycomb structures, as a generative/additive manufactured process such as through selective laser disposition. [Page 3, ¶53-54, Figures 4-6.] This particular method applies the feature of attaching a seal, which A1 is silent as to, and can provide it a simple additive method of desirable manufacturability and with more tolerance for application of the protective coating with varying thickness and shape and crack prorogation.  [Page 4, ¶56-58.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to deposit the seal(7) of A1, using a generative manufacturing selective laser deposition of a partial honeycomb abradeable seal as taught by S2, for the purpose of providing a known manner of forming the seal with a predictable expectation of success and advantages of improved thickness, shape, and crack propagation of the protective coating, with a desirable and effective manufacturing method.  This would yield the limitation of a generative manufacturing process. [D2, Page 3, ¶53-54.]

In Re Claim 42:
A1 as modified in claim 41 teaches:


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745